DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 06/28/2022: Claims 1-20 are pending.

Response to Arguments
Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… make a determination, based on an analysis of the image, that a visual indicator generated by the visual indicator bath is included in the image; and based on the determination: identify a portion of the trace corresponding to the visual indicator; and apply encapsulant to the portion of the trace, wherein the corrosion enhancing defect detection manager is implemented using one selected from a group consisting of a hardware device comprising circuitry and computing code executed by the hardware device.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-10 are allowed for depending from allowable claim 1.
In claim 11, the specific limitations of  “… making a determination, based on an analysis of the image, that a visual indicator generated by the visual indicator bath is included in the image; and based on the determination: identifying a portion of the trace corresponding to the visual indicator as including a corrosion enhancing defect of the corrosion enhancing defects; and applying encapsulant to the portion of the trace to remediate the corrosion enhancing defect, wherein the corrosion enhancing defect detection manager is implemented using one selected from a group consisting of a hardware device comprising circuitry and computing code executed by the hardware device.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 12-15 are allowed for depending from allowable claim 11.
In claim 16, the specific limitations of  “… making a determination, based on an analysis of the image, that a visual indicator generated by the visual indicator bath is included in the image; and based on the determination: identifying a portion of the trace corresponding to the visual indicator as including a corrosion enhancing defect of the corrosion enhancing defects; and applying encapsulant to the portion of the trace to remediate the corrosion enhancing defect, wherein the corrosion enhancing defect detection manager is implemented using one selected from a group consisting of the hardware device and the computing code executed by the hardware device.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 17-20 are allowed for depending from allowable claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Endou et al teaches a defect detecting system but does not teach “… making a determination, based on an analysis of the image, that a visual indicator generated by the visual indicator bath is included in the image; and based on the determination: identifying a portion of the trace corresponding to the visual indicator as including a corrosion enhancing defect of the corrosion enhancing defects; and applying encapsulant to the portion of the trace to remediate the corrosion enhancing defect, wherein the corrosion enhancing defect detection manager is implemented using one selected from a group consisting of the hardware device and the computing code executed by the hardware device.”
- Yang et al teaches a defect detecting system but does not teach “… making a determination, based on an analysis of the image, that a visual indicator generated by the visual indicator bath is included in the image; and based on the determination: identifying a portion of the trace corresponding to the visual indicator as including a corrosion enhancing defect of the corrosion enhancing defects; and applying encapsulant to the portion of the trace to remediate the corrosion enhancing defect, wherein the corrosion enhancing defect detection manager is implemented using one selected from a group consisting of the hardware device and the computing code executed by the hardware device.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863